Citation Nr: 0300487	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  94-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status-post medial 
meniscectomy of the right knee with instability, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which, among other things, 
continued the assignment of a 10 percent rating for the 
veteran's post-operative residuals of a right knee 
meniscectomy.  In a September 1994 rating decision of the 
same RO, the evaluation for the veteran's right knee post-
operative residuals were increased to 20 percent; however, 
the veteran continued his appeal.  

In a September 1997 rating decision, the Oakland RO 
granted a separate 10 percent disability rating for 
arthritis of the right knee and continued the 20 percent 
evaluation for post-operative residuals.  The veteran has 
not appealed the assignment of a 10 percent rating for 
arthritis.  Thus, the only issue on appeal is entitlement 
to a disability rating higher than 20 percent for post-
operative residuals of a right knee injury.

This matter has been reviewed by the Board on two previous 
occasions.  Unfortunately, the Board has been required to 
remand the issue on appeal in each instance in order for 
the RO to cure procedural defects.  A review of the record 
reveals that the issue before the Board is now properly 
prepared for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a severe right knee impairment with 
instability.



CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
status-post medial meniscectomy of the right knee with 
instability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA in detail in a 
supplemental statement of the case dated in April 2002.  
The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a number of physical examinations.  It 
appears that all known and available medical records 
relevant to the issue on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the 
Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  The veteran 
was afforded the opportunity to testify before an RO 
hearing officer and/or a member of the Board, but declined 
to do so.  In fact, the veteran specifically withdrew his 
request for a hearing before a member of the Board in May 
1998.  Consequently, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The post-operative residuals of the veteran's inservice 
right knee injury and subsequent meniscectomy have been 
evaluated under 38 C.F.R. Section 4.71, Diagnostic Code 
5257.  This diagnostic code allows for the assignment of 
ratings based on objective evidence of recurrent 
subluxation or lateral instability of the knee.  
Specifically, a 10 percent evaluation is assigned when 
there is evidence of only slight impairment, a 20 percent 
evaluation is assigned when there is evidence of moderate 
impairment, and a 30 percent evaluation is assigned when 
the evidence supports a finding of severe impairment of 
the knee.

The veteran's post-operative residuals have been evaluated 
as 20 percent disabling based on instability and 10 
percent disabling due to arthritic changes with limitation 
of motion.  Although the 10 percent evaluation assigned 
for arthritic changes is not on appeal, the Board finds it 
important to note at this juncture that when rating a knee 
disability under Diagnostic Code 5257, a separate rating 
may be assigned under 38 C.F.R. Section 4.71a, Diagnostic 
Code 5003, when there is evidence of additional disability 
due to arthritis.  See General Counsel Precedent Opinion 
23-97(July 1, 1997) (VAOPGCPREC 23-97).  Diagnostic Code 
5003 allows for rating disabilities of the joints by the 
level of limitation of motion when there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In order for a separate rating to be 
assigned, there must be evidence of additional disability 
not already considered in evaluating the disability under 
Diagnostic Code 5257 in order to avoid pyramiding as per 
38 C.F.R. Section 4.14.

The Board also notes that 38 C.F.R. Sections 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports 
of pain, swelling, and excess fatigability have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The evidence of record clearly shows that the veteran has 
degenerative joint disease, also referred to in the 
veteran's records as degenerative osteoarthritis, in both 
of his knees.  His right knee, however, exhibits much more 
degenerative changes.  The development of these changes 
have been found by VA examiners to be the natural course 
following a total meniscectomy, especially the type of 
meniscectomy which was performed in 1948 when the veteran 
underwent surgery.

Treatment records reveal only periodic complaints of right 
knee pain as the veteran has only been able to participate 
in conservative treatment for his knee disability as a 
consequence of having severe heart disease.  In fact, it 
was specifically noted in a February 1994 treatment note 
that the veteran would definitely benefit from a right 
total knee replacement, but medical clearance was required 
from his cardiologist.  The record shows that the veteran 
continues to be a candidate for a right total knee 
replacement but for his heart disease.

The veteran complains of continued pain in his right knee 
which is treated with narcotic pain medication.  He can no 
longer perform certain activities of daily living which 
require walking and standing because his right knee is 
unstable.  The veteran experiences periodic swelling and 
giving way of the right knee.

Upon most recent VA examination in February 2001, 
objective findings were similar to those throughout the 
entire time of this appeal.  Specifically, the veteran has 
only minimal limitation of motion in the right knee with 
extension and flexion from 10 to 130 degrees, equivalent 
thigh measurements in both legs, and a slightly smaller 
calf on the right than on the left.  The veteran walked 
with a stiff-legged gait on the right, showed mild to 
moderate varus deformity of the right knee when standing, 
had trace effusion and bony enlargement of the right knee, 
and 2+ medial and anterior laxity as well as crepitus on 
range of motion in the right knee.  Following a complete 
examination and review of the veteran's medical treatment 
records, the VA examiner opined that from an orthopedic 
standpoint, the veteran was an excellent candidate for a 
total knee replacement.

Given the evidence as outlined above, the Board finds that 
the veteran's right knee disability characterized as post-
operative residuals has been severe using the criteria of 
Diagnostic Code 5257 since the veteran first requested an 
increase in his evaluation in June 1993.  This finding is 
based predominantly on the fact that the veteran's 
treating physicians, as well as VA examining physicians, 
find the veteran to be in need of a total knee replacement 
due to instability.  Assuming that the physicians who have 
evaluated the veteran's right knee disability are not all 
surgery enthusiasts, the Board finds that the right knee 
disability must be severe as opposed to moderate in order 
to require the drastic measure of totally replacing the 
knee.  Accordingly, the criteria for a 30 percent 
evaluation for the post-operative residuals of the 
veteran's right knee have been met under Diagnostic Code 
5257.  A higher evaluation is not warranted based on 
limited and painful motion because the veteran's right 
knee disability does not produce a level of limited motion 
which would allow for the assignment of a 30 percent 
rating or above (flexion limited to 15 degrees and/or 
extension limited to 20 degrees).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

Although the veteran is unemployed, he has not identified 
any specific factors which may be considered to be 
exceptional or unusual with respect to his right knee 
disability in light of VA's schedule of ratings; the Board 
has been similarly unsuccessful.  The veteran has not 
required frequent periods of hospitalization for his right 
knee disability, treatment records are void of any finding 
of exceptional limitation due to a right knee disability 
beyond that contemplated by the schedule of ratings, and 
the veteran appears to be retired from his occupation of 
carpenter due to his heart disease and limitations 
associated therewith.  The Board does not doubt that 
limitation caused by knee pain and fatigue would have an 
adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) 
and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  Consequently, the 
Board finds that the schedular evaluation assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

A 30 percent disability evaluation for status-post 
meniscectomy of the right knee with instability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

